This is an original proceeding in habeas corpus to reduce the amount of bond of petitioner fixed by the district court of Garfield county. Petitioner is charged with the crime of rape in the first degree. He heretofore filed an application in this court, 41 Okla. Crim. 12, 269 P. 785, to be admitted to bail; bail was denied. Thereafter he was tried in the district court of said county; *Page 207 
the jury failed to agree. Counsel for the petitioner and for the state have stated to the court on this application that the jury was eleven for acquittal and one for conviction. After the discharge of the jury, the district court admitted petitioner to bail in the sum of $25,000. Petitioner has been unable to give the bail, and this application is for a reduction of the amount. Upon considering the application and stipulation of facts, we are of the opinion that the bail should be reduced to the sum of $15,000, sureties to be approved by the court clerk of Garfield county. It is so ordered.